Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


XL Insurance America, Inc., Appellant                 Appeal from the 15th District Court of
                                                      Grayson County, Texas (Tr. Ct. No. CV-
No. 06-20-00048-CV         v.                         18-1732). Memorandum Opinion delivered
                                                      by Justice Burgess, Chief Justice Morriss
Maurice Covington, Appellees                          and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant, XL Insurance America, Inc., pay all costs incurred by
reason of this appeal.



                                                      RENDERED OCTOBER 1, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk